Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 1 of 25




              EXHIBIT C
Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 2 of 25
Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 3 of 25
Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 4 of 25
Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 5 of 25
Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 6 of 25
Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 7 of 25
Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 8 of 25
Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 9 of 25
Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 10 of 25
Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 11 of 25
Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 12 of 25
DocuSign Envelope ID: C1DD5BDA-AF76-4FB8-B5D2-31FBA4F4236F

                   Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 13 of 25
                                                        OPT-IN CONSENT FORM
                     Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                         Complete And Submit To:

                                                         Carolyn Hunt Cottrell, Esq.
                                                          SCHNEIDER WALLACE
                                                          COTTRELL KONECKY
                                                              WOTKYNS LLP
                                                        2000 Powell Street, Suite 1400
                                                         Emeryville, California 94608

                                                                         OR

                                                         Sarah R. Schalman-Bergen
                                                        BERGER MONTAGUE PC
                                                       1818 Market Street, 36th Floor
                                                      Philadelphia, Pennsylvania 19103

                Name:                                                     Date of Birth:
                           Jesús Manuel Molina Soto     (Please Print)

                Address:                                                  Phone No. 1:
                                                                          Phone No. 2:
                                                                          E-mail Address:

                                           CONSENT TO JOIN COLLECTIVE ACTION
                                  Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
              TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
              connection with the above-referenced litigation.

           2. I have worked for TAK as a Technician from approximately (month, year) May 2019
                                                                                     ___________________to approximately
                                June 2019
              (month, year) ______________________________.
                                            California
              Please list all states worked ____________________________________________________________________

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                             5/1/2020             (Date Signed)                                            (Signature)

                                                              **IMPORTANT NOTE**
              Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
DocuSign Envelope ID: EB129BE5-24B8-4833-BF04-3D78F61BCA46

                   Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 14 of 25
                                                      OPT-IN CONSENT FORM
                     Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                       Complete And Submit To:

                                                       Carolyn Hunt Cottrell, Esq.
                                                        SCHNEIDER WALLACE
                                                        COTTRELL KONECKY
                                                            WOTKYNS LLP
                                                      2000 Powell Street, Suite 1400
                                                       Emeryville, California 94608

                                                                       OR

                                                      Sarah R. Schalman-Bergen
                                                     BERGER MONTAGUE PC
                                                    1818 Market Street, 36th Floor
                                                   Philadelphia, Pennsylvania 19103

                Name:                                                   Date of Birth:
                           Lao yang                   (Please Print)

                Address:                                                Phone No. 1:
                                                                        Phone No. 2:
                                                                        E-mail Address:

                                           CONSENT TO JOIN COLLECTIVE ACTION
                                  Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
              TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
              connection with the above-referenced litigation.

           2. I have worked for TAK as a Technician from approximately (month, year) 5/2019
                                                                                     ___________________to approximately
                                Present
              (month, year) ______________________________.
                                            Ca
              Please list all states worked ____________________________________________________________________

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                             5/12/2020          (Date Signed)                                              (Signature)

                                                            **IMPORTANT NOTE**
              Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
DocuSign Envelope ID: 762C3A91-35C8-4608-B808-A2D889B9C657

                   Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 15 of 25
                                                      OPT-IN CONSENT FORM
                     Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                       Complete And Submit To:

                                                       Carolyn Hunt Cottrell, Esq.
                                                        SCHNEIDER WALLACE
                                                        COTTRELL KONECKY
                                                            WOTKYNS LLP
                                                      2000 Powell Street, Suite 1400
                                                       Emeryville, California 94608

                                                                       OR

                                                      Sarah R. Schalman-Bergen
                                                     BERGER MONTAGUE PC
                                                    1818 Market Street, 36th Floor
                                                   Philadelphia, Pennsylvania 19103

                Name:                                                   Date of Birth:
                           Anthony singh              (Please Print)

                Address:                                                Phone No. 1:
                                                                        Phone No. 2: 2
                                                                        E-mail Address:

                                           CONSENT TO JOIN COLLECTIVE ACTION
                                  Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
              TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
              connection with the above-referenced litigation.

           2. I have worked for TAK as a Technician from approximately (month, year) June 6 2019
                                                                                     ___________________to approximately
                                Current
              (month, year) ______________________________.
                                            California
              Please list all states worked ____________________________________________________________________

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                             5/12/2020          (Date Signed)                                              (Signature)

                                                            **IMPORTANT NOTE**
              Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
DocuSign Envelope ID: B4F9603E-9277-4F76-8AE5-2E9D039C40A8

                   Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 16 of 25
                                                      OPT-IN CONSENT FORM
                     Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                       Complete And Submit To:

                                                       Carolyn Hunt Cottrell, Esq.
                                                        SCHNEIDER WALLACE
                                                        COTTRELL KONECKY
                                                            WOTKYNS LLP
                                                      2000 Powell Street, Suite 1400
                                                       Emeryville, California 94608

                                                                       OR

                                                      Sarah R. Schalman-Bergen
                                                     BERGER MONTAGUE PC
                                                    1818 Market Street, 36th Floor
                                                   Philadelphia, Pennsylvania 19103

                Name:                                                   Date of Birth:
                           SANG NGUYEN                (Please Print)                     Date of Birth

                Address:                                                Phone No. 1:
                                                                        Phone No. 2:
                                                                        E-mail Address:s

                                          CONSENT TO JOIN COLLECTIVE ACTION
                                 Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
              TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
              connection with the above-referenced litigation.

           2. I have worked for TAK as a Technician from approximately (month, year) 05/2019
                                                                                     ___________________to approximately
                                Present
              (month, year) ______________________________.
                                            Ca
              Please list all states worked ____________________________________________________________________

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                            5/12/2020           (Date Signed)                                              (Signature)

                                                            **IMPORTANT NOTE**
              Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
DocuSign Envelope ID: 7F361E99-29FC-4C18-BBC6-4439C49451F2

                   Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 17 of 25
                                                      OPT-IN CONSENT FORM
                     Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                       Complete And Submit To:

                                                       Carolyn Hunt Cottrell, Esq.
                                                        SCHNEIDER WALLACE
                                                        COTTRELL KONECKY
                                                            WOTKYNS LLP
                                                      2000 Powell Street, Suite 1400
                                                       Emeryville, California 94608

                                                                       OR

                                                      Sarah R. Schalman-Bergen
                                                     BERGER MONTAGUE PC
                                                    1818 Market Street, 36th Floor
                                                   Philadelphia, Pennsylvania 19103

                Name:                                                   Date of Birth:
                           Liem Tran                  (Please Print)

                Address:                                                Phone No. 1:
                                                                        Phone No. 2:
                                                                        E-mail Address:

                                           CONSENT TO JOIN COLLECTIVE ACTION
                                  Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
              TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
              connection with the above-referenced litigation.

           2. I have worked for TAK as a Technician from approximately (month, year) 1/2018
                                                                                     ___________________to approximately
                                4/2020
              (month, year) ______________________________.
                                            California
              Please list all states worked ____________________________________________________________________

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                             5/13/2020          (Date Signed)                                              (Signature)

                                                            **IMPORTANT NOTE**
              Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
DocuSign Envelope ID: CFC27D19-1F30-4942-BE5B-1DE61305AAB2

                   Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 18 of 25
                                                      OPT-IN CONSENT FORM
                     Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                       Complete And Submit To:

                                                       Carolyn Hunt Cottrell, Esq.
                                                        SCHNEIDER WALLACE
                                                        COTTRELL KONECKY
                                                            WOTKYNS LLP
                                                      2000 Powell Street, Suite 1400
                                                       Emeryville, California 94608

                                                                       OR

                                                      Sarah R. Schalman-Bergen
                                                     BERGER MONTAGUE PC
                                                    1818 Market Street, 36th Floor
                                                   Philadelphia, Pennsylvania 19103

                Name:                                                   Date of Birth:
                           Shaun Quipp                (Please Print)

                Address:                                                Phone No. 1:
                                                                        Phone No. 2:          3
                                                                        E-mail Address:

                                           CONSENT TO JOIN COLLECTIVE ACTION
                                  Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
              TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
              connection with the above-referenced litigation.

           2. I have worked for TAK as a Technician from approximately (month, year) June 2019
                                                                                     ___________________to approximately
                                Present
              (month, year) ______________________________.
                                            California
              Please list all states worked ____________________________________________________________________

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                             5/14/2020          (Date Signed)                                              (Signature)

                                                            **IMPORTANT NOTE**
              Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
DocuSign Envelope ID: 8C9DE913-012C-476B-98E2-6D94F05AE19E

                   Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 19 of 25
                                                      OPT-IN CONSENT FORM
                     Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                       Complete And Submit To:

                                                       Carolyn Hunt Cottrell, Esq.
                                                        SCHNEIDER WALLACE
                                                        COTTRELL KONECKY
                                                            WOTKYNS LLP
                                                      2000 Powell Street, Suite 1400
                                                       Emeryville, California 94608

                                                                       OR

                                                      Sarah R. Schalman-Bergen
                                                     BERGER MONTAGUE PC
                                                    1818 Market Street, 36th Floor
                                                   Philadelphia, Pennsylvania 19103

                Name:                                                   Date of Birth:
                           Alfredo gomez diaz         (Please Print)

                Address:                                                Phone No. 1:
                                                                        Phone No. 2:
                                                                        E-mail Address:

                                           CONSENT TO JOIN COLLECTIVE ACTION
                                  Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
              TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
              connection with the above-referenced litigation.

           2. I have worked for TAK as a Technician from approximately (month, year) 04/15/2019
                                                                                     ___________________to approximately
                                04/08/2020
              (month, year) ______________________________.
                                            California and Arizona
              Please list all states worked ____________________________________________________________________

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                             5/14/2020          (Date Signed)                                              (Signature)

                                                            **IMPORTANT NOTE**
              Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
DocuSign Envelope ID: 8A8993D2-586B-4A50-8A1A-65C85DDA4A38

                   Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 20 of 25
                                                       OPT-IN CONSENT FORM
                     Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                        Complete And Submit To:

                                                        Carolyn Hunt Cottrell, Esq.
                                                         SCHNEIDER WALLACE
                                                         COTTRELL KONECKY
                                                             WOTKYNS LLP
                                                       2000 Powell Street, Suite 1400
                                                        Emeryville, California 94608

                                                                        OR

                                                       Sarah R. Schalman-Bergen
                                                      BERGER MONTAGUE PC
                                                     1818 Market Street, 36th Floor
                                                    Philadelphia, Pennsylvania 19103

                Name:                                                    Date of Birth:
                           Robert Serrato              (Please Print)

                Address:                                                 Phone No. 1:
                                                                         Phone No. 2:
                                                                         E-mail Address:s

                                            CONSENT TO JOIN COLLECTIVE ACTION
                                   Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
              TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
              connection with the above-referenced litigation.

           2. I have worked for TAK as a Technician from approximately (month, year) 03/19
                                                                                     ___________________to approximately
                                03/20
              (month, year) ______________________________.
                                            California, Arizona
              Please list all states worked ____________________________________________________________________

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                             5/14/2020           (Date Signed)                                             (Signature)

                                                             **IMPORTANT NOTE**
              Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
DocuSign Envelope ID: E75BC4F9-17D3-434A-AD90-CD9530067906

                   Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 21 of 25
                                                      OPT-IN CONSENT FORM
                     Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                       Complete And Submit To:

                                                       Carolyn Hunt Cottrell, Esq.
                                                        SCHNEIDER WALLACE
                                                        COTTRELL KONECKY
                                                            WOTKYNS LLP
                                                      2000 Powell Street, Suite 1400
                                                       Emeryville, California 94608

                                                                       OR

                                                      Sarah R. Schalman-Bergen
                                                     BERGER MONTAGUE PC
                                                    1818 Market Street, 36th Floor
                                                   Philadelphia, Pennsylvania 19103

                Name:                                                   Date of Birth:
                           Matthew Lee                (Please Print)

                Address:                                                Phone No. 1:
                                                                        Phone No. 2:
                                                                        E-mail Address:

                                           CONSENT TO JOIN COLLECTIVE ACTION
                                  Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
              TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
              connection with the above-referenced litigation.

           2. I have worked for TAK as a Technician from approximately (month, year) May 2019
                                                                                     ___________________to approximately
                                February 2020
              (month, year) ______________________________.
                                             California
              Please list all states worked ____________________________________________________________________

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                             5/15/2020          (Date Signed)                                              (Signature)

                                                            **IMPORTANT NOTE**
              Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
DocuSign Envelope ID: 900FC11C-A52C-43F8-9E89-977A98D1C541

                   Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 22 of 25
                                                      OPT-IN CONSENT FORM
                     Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                       Complete And Submit To:

                                                       Carolyn Hunt Cottrell, Esq.
                                                        SCHNEIDER WALLACE
                                                        COTTRELL KONECKY
                                                            WOTKYNS LLP
                                                      2000 Powell Street, Suite 1400
                                                       Emeryville, California 94608

                                                                       OR

                                                      Sarah R. Schalman-Bergen
                                                     BERGER MONTAGUE PC
                                                    1818 Market Street, 36th Floor
                                                   Philadelphia, Pennsylvania 19103

                Name:                                                   Date of Birth:
                           Daniel Alvarez             (Please Print)

                Address:                                                Phone No. 1:
                                                                        Phone No. 2:
                                                                        E-mail Address:

                                           CONSENT TO JOIN COLLECTIVE ACTION
                                  Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
              TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
              connection with the above-referenced litigation.

           2. I have worked for TAK as a Technician from approximately (month, year) July 2, 2019
                                                                                     ___________________to approximately
                                present
              (month, year) ______________________________.
                                            CA
              Please list all states worked ____________________________________________________________________

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                             5/16/2020          (Date Signed)                                              (Signature)

                                                            **IMPORTANT NOTE**
              Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
DocuSign Envelope ID: 5DAA8452-D163-44E0-8B14-E5300160003D

                   Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 23 of 25
                                                       OPT-IN CONSENT FORM
                     Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                        Complete And Submit To:

                                                        Carolyn Hunt Cottrell, Esq.
                                                         SCHNEIDER WALLACE
                                                         COTTRELL KONECKY
                                                             WOTKYNS LLP
                                                       2000 Powell Street, Suite 1400
                                                        Emeryville, California 94608

                                                                        OR

                                                       Sarah R. Schalman-Bergen
                                                      BERGER MONTAGUE PC
                                                     1818 Market Street, 36th Floor
                                                    Philadelphia, Pennsylvania 19103

                Name:                                                    Date of Birth:
                           Israel Martinez             (Please Print)

                Address:                                                 Phone No. 1:
                                                                         Phone No. 2:
                                                                         E-mail Address:

                                            CONSENT TO JOIN COLLECTIVE ACTION
                                   Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
              TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
              connection with the above-referenced litigation.

           2. I have worked for TAK as a Technician from approximately (month, year) July, 2019
                                                                                     ___________________to approximately
                                Present
              (month, year) ______________________________.
                                            California
              Please list all states worked ____________________________________________________________________

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                             5/17/2020           (Date Signed)                                             (Signature)

                                                             **IMPORTANT NOTE**
              Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
DocuSign Envelope ID: 8DFDAFAD-027F-46BE-AD78-12B42D201C84

                   Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 24 of 25
                                                      OPT-IN CONSENT FORM
                     Edgar Diaz v. TAK Communications CA, Inc., TAK Communications, Inc. (TAK)


                                                       Complete And Submit To:

                                                       Carolyn Hunt Cottrell, Esq.
                                                        SCHNEIDER WALLACE
                                                        COTTRELL KONECKY
                                                            WOTKYNS LLP
                                                      2000 Powell Street, Suite 1400
                                                       Emeryville, California 94608

                                                                       OR

                                                      Sarah R. Schalman-Bergen
                                                     BERGER MONTAGUE PC
                                                    1818 Market Street, 36th Floor
                                                   Philadelphia, Pennsylvania 19103

                Name:                                                   Date of Birth:
                           Xai Thao                   (Please Print)

                Address:                                                Phone No. 1:
                                                                        Phone No. 2:
                                                                        E-mail Address:

                                           CONSENT TO JOIN COLLECTIVE ACTION
                                  Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

      1.      I consent and agree to pursue my claims relating to and arising from Defendant TAK Communications CA, Inc.,
              TAK Communications, Inc. (TAK) alleged violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in
              connection with the above-referenced litigation.

           2. I have worked for TAK as a Technician from approximately (month, year) May 2019
                                                                                     ___________________to approximately
                                May2020
              (month, year) ______________________________.
                                            California
              Please list all states worked ____________________________________________________________________

      3.      I understand that this litigation has been filed as a proposed collective action under the Fair Labor Standards Act of
              1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree, and opt-in to become a Plaintiff herein and be
              bound by any judgment of the Court or any settlement of this action.

      4.      I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky Wotkyns and Berger Montague to
              prosecute this lawsuit on my behalf and to negotiate a settlement of any and all claims I have against the Defendant
              in this litigation.



                             5/18/2020          (Date Signed)                                              (Signature)

                                                            **IMPORTANT NOTE**
              Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
Case 2:20-cv-01007-MCE-KJN Document 1-3 Filed 05/18/20 Page 25 of 25
